914 F.2d 257
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jerome P. LYONS, Plaintiff-Appellant,v.HOLMES INTERNATIONAL, INC.;  Jerry Stanley;  Larry Seago;Dennis L. Kee;  D & G Trucking Company;  WayneHuey, Defendants-Appellees.
No. 90-5274.
United States Court of Appeals, Sixth Circuit.
Sept. 19, 1990.

1
Before KEITH and MILBURN, Circuit Judges;  and THOMAS, Senior District Judge.*

ORDER

2
Jerome P. Lyons appeals an order of the district court which dismissed his civil action.  He now moves for the imposition of sanctions against defendants.  Based upon a review of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Lyons filed a complaint in the United States District Court for the Eastern District of Tennessee.  As the basis of his cause of action, he alleged that defendants had breached an oral contract calling for his transportation by truck of goods from Newbern, Tennessee to Seattle, Washington.  In addition to claiming the existence of diversity jurisdiction under 28 U.S.C. Sec. 1332, plaintiff maintained that defendants' acts violated his right to due process under the fifth amendment and were contrary to the Commerce Clause so as to give rise to federal question jurisdiction pursuant to 28 U.S.C. Sec. 1331.  Based upon defendants' motion to dismiss, however, the district court determined that it lacked jurisdiction under either of those statutes and dismissed the complaint.  Lyons then filed this appeal.


4
After a careful review of the record, this court has determined that the district court properly concluded that it lacked subject matter jurisdiction under either 28 U.S.C. Sec. 1331 or 28 U.S.C. Sec. 1332.  Accordingly, plaintiff's motion for the imposition of sanctions is denied and the district court's final order is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable William K. Thomas, Senior U.S. District Judge for the Northern District of Ohio, sitting by designation